EXHIBIT 10.8c

IRS 2011 AMENDMENT

TO THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This IRS 2011 Amendment (the “Amendment”) to the PSS World Medical, Inc. Savings
Plan is made at the request of the Internal Revenue Service in association with
the Plan’s Application for Determination filed with the Internal Revenue Service
and is effective as of the dates set forth herein.

WITNESSETH:

WHEREAS, PSS World Medical, Inc. (the “Company”) has previously adopted the PSS
World Medical, Inc. Savings Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to comply with the request by the
Internal Revenue Service in connection with the Plan’s application for
determination letter.

NOW, THEREFORE, the Plan shall be amended as follows:

1. Effective April 1, 2001, Section 1.46, “Matching Contribution Allocation
Period,” of the Plan, as amended and restated effective April 1, 2002, shall be
amended by removing the phrase “or such other periods as may be selected by the
Company.”

2. Effective April 1, 2009, Section 1.44, “Matching Contribution Allocation
Period,” of the Plan, as amended and restated effective April 1, 2009, shall be
amended by removing the phrase “or such other periods as may be selected by the
Investment Committee.”

3. Effective April 1, 2002, Section 1.67, “Top Heavy Plan,” of the Plan, as
amended and restated effective April 1, 2002, shall be amended by replacing all
references to the phrase “separation from service” with “severance from
employment.”

4. Effective April 1, 2009, Section 1.65, “Top Heavy Plan,” of the Plan, as
amended and restated effective April 1, 2009, shall be amended by replacing all
references to the phrase “separation from service” with “severance from
employment.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date set forth hereinabove. All of the provisions of the Plan not specifically
mentioned in this Amendment shall be considered modified to the extent necessary
to be consistent with the changes made in this Amendment.

 

    PSS WORLD MEDICAL, INC.

November 30, 2011

    By:  

/s/ David D. Klarner

Date     Its:   Vice President and Treasurer